DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims (i.e., claims 1, 10, and 18) recite the limitation of establish a baseline radar power level of an object and detecting anomalies in received radar data with respect to the baseline radar power level. This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “using a radar system.” Other than reciting recitation of “using a radar system’” nothing in the claim elements precludes the steps from being performed in the mind. For example, but for the “using a radar system” language, the claim encompasses a person looking at data collected and making a judgment/decision. The mere nominal recitation of “using a radar system” does not take the claim limitations out of the mental process grouping. Therefore, the claim recites a mental process.  This judicial exception is not integrated into a practical application because the claim recites additional elements of receiving radar data. The receiving step is recited at a high level of granularity (i.e., as a general means of collecting radar data for use in the judgement/decision step), which is a form of insignificant extra-solution activity. The radar system merely describes how to apply the otherwise mental judgments in a generic or general purpose radar environment. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are therefore directed to the abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements disclosed above in the claim amount to no more than extra-solution activity. The radar system is a conventional radar system (UWB IR radar), and the specification does not provide any indication that the radar data is received in any manner other than a conventional radar system. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Thus, a conclusion that the collecting (of radar data) is a well understood, routine, conventional activity is supported under Berkheimer. Claims 1, 10, and 18 are ineligible.
Claims 2-9, 11-17, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, for the same reasons as claims 1, 10, and 18.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stanley et al US 20180217231 (hereinafter Stanley).
Regarding claim 1, Stanley discloses a method for detecting an activity of a first object disposed within a medium at a depth ranging from about 0 to about 100 cm using a radar system (see figs. 1-3, [0028], [0038]), said method comprising: 
(a) establishing a baseline radar power level of the first object in the medium (see [0041]); and
(b) detecting one or more radar data anomalies in radar data received of the medium with respect to said baseline radar power level, wherein a presence of said one or more anomalies indicates a presence of the activity of the first object (see fig. 1, [0040]-[0041]).
Regarding claim 6 as applied to claim 1, Stanley further discloses wherein said establishing step comprises disposing the radar system above the medium without disturbing the medium (see fig. 2, [0030]).
Regarding claim 7 as applied to claim 1, Stanley further discloses wherein the medium is a medium selected from the group consisting of sand, dry sand and wet sand ([0024], [0038], [0040], [0051]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Stanley et al US 20180217231 (hereinafter Stanley) in view of McLemore US 6,806,821.
Regarding claim 5 as applied to claim 1, Stanley discloses the claimed invention except wherein the radar system comprises an ultra-wideband impulse radar (UWB-IR) system. In the same field of endeavor, McLemore discloses using an ultra-wideband impulse radar (UWB-IR) system for detecting objects of interest in a target area (see abstract, claim 1, col. 2, lines 59-67).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of McLemore with Stanley by using a UWB impulse radar as disclosed by McLemore, for the benefit of detecting known objects of interest.


Claims 8, 10, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Stanley et al US 20180217231 (hereinafter Stanley) in view of Korczak et al “Using Ground Penetration Radar (GPR) to identify Turtle nests” (Resilient Infrastructure, London 2016).
Regarding claim 8 as applied to claim 1, Stanley discloses the claimed invention except wherein the first object is a turtle hatchling. In the same field of endeavor, Korczak discloses detecting a turtle nest within a medium (see figures 4-6, pages 7-10 (~TRA-931-7 to TRA-931-10), detecting turtle nest via GPR scan).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Korczak with Stanley by using the surface penetrating radar to detect a turtle nest by using a baseline number to identify a difference in the surface condition that indicates activity, for the benefit identifying the location of hatchlings in from the turtle nests within an area.
Regarding claim 10, Stanley discloses a method for detecting an activity of a first object disposed within a medium using a radar system (see figs. 1-3, [0028], [0038]), said method comprising: 
(a) establishing a baseline radar power level of the first object in the medium (see [0041]); and
(b) detecting one or more radar data anomalies in radar data received of the medium with respect to said baseline radar power level, wherein a presence of said one or more anomalies indicates a presence of the activity of the first object (see fig. 1, [0040]-[0041]).
Stanley does not disclose detecting activity in a turtle nest disposed within a medium comprising: establishing a baseline radar power level of the turtle nest in the medium; and said one or more anomalies indicates presence of the activity in the turtle nest.
In the same field of endeavor, Korczak et al discloses detecting activity in a turtle nest disposed within a medium using a radar system comprising detecting anomalies in radar data, wherein presence of one or more anomalies indicates presence of activity in the turtle nest (see figures 4-6, pages 7-10 (~TRA-931-7 to TRA-931-10), detecting turtle nest via GPR scan).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Korczak with Stanley by using the surface penetrating radar to detect a turtle nest by using a baseline number to identify a difference in the surface condition that indicates activity, for the benefit identifying the location of turtle nests within an area.
Regarding claim 15 as applied to claim 10, Stanley further discloses wherein said establishing step comprises disposing the radar system above the medium without disturbing the medium (see fig. 2, [0030]).
Regarding claim 16 as applied to claim 10, Stanley further discloses wherein the medium is a medium selected from the group consisting of sand, dry sand and wet sand ([0024], [0038], [0040], [0051]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Stanley et al US 20180217231 (hereinafter Stanley) in view of Korczak et al “Using Ground Penetration Radar (GPR) to identify Turtle nests” (Resilient Infrastructure, London 2016) as applied to claim 10 above, and further in view of McLemore US 6,806,821.
Regarding claim 13 as applied to claim 10, Stanley as modified by Korczak discloses the claimed invention except wherein the radar system comprises an ultra-wideband impulse radar (UWB-IR) system. In the same field of endeavor, McLemore discloses using an ultra-wideband impulse radar (UWB-IR) system for detecting objects of interest in a target area (see abstract, claim 1, col. 2, lines 59-67).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of McLemore with Stanley as modified by Korczak by using a UWB impulse radar as disclosed by McLemore, for the benefit of detecting known objects of interest.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chan et al US 8,849,523 discloses systems and methods for detecting soil characteristics.
Warhus et al US 5,835,054 discloses ultra wideband ground penetrating radar imaging of heterogeneous solids.
Duren et al US 5,400,030 discloses using radar waves to detect and map hydrocarbon reservoirs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUMIDE AJIBADE AKONAI/           Primary Examiner, Art Unit 3648